DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I. (Claims 21-37) and Species III. (Figs. 7A-7B) in the reply filed on December 29, 2021 is acknowledged. 
Claims 23, 27, 30 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29, 2021. 
Claims 23 and 30 recites the limitation “wherein the lock comprises a release lever”, which was not found in the claimed embodiment, and instead found on Figs. 5A-5B (see para. 0063).
Claims 27 and 32 recites the limitation “wherein the opening is opposite the connector back sidewall, permitting loading of the attachment post via a front side of the side-load connector”, which was not found in the claimed embodiment, and instead found on Figs. 9A-9B.

Specification
The disclosure is objected to because of the following informalities: The serrations of the lower surface of the side-load connector and the sidewall are both . Appropriate correction is required.

Claim Objections
Claims 41 and 43 are objected to because of the following informalities:  
In claim 41, line 7, “form” is misspelled, and should be “from”.
In claim 43, line 5, “the second groove” was repeated twice.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “angle adjustment assembly” in claims 33-37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the teeth of the side-load connector" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 25-26 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bass et. al (U.S. 2007/0055109) (hereon referred to as Bass).
Regarding claim 21, Bass discloses a side-load connector (see Fig. 2A) for use with a retractor blade (Para. 0023) having an attachment post (see Figs. 1A-1B), the side-load connector comprising: a connector upper surface (see annotated Fig. 2A below), a connector lower surface (see annotated Fig. 2A below), and connector sidewalls (see annotated Fig. 2A below) adjoining the connector upper surface and the connector lower surface (see annotated Fig. 2A below); a port (210) that passes through the connector upper surface and the connector lower surface (see configuration of disclosed port 210 in Fig. 2A); an opening in the connector sidewalls (see annotated Fig. 2A below) that permits loading of the attachment post of the retractor blade (Para. 0031) by permitting lateral passage of the attachment post through the connector sidewalls and into the port (see Figs. 2B-2C); a cam (204) pivotably coupled between the connector lower surface and the connector upper surface (Para. 0031; see configuration of disclosed cam 204 in Fig. 2A); and a spring (226) that applies a biasing force on the cam that biases the cam to a closed position (Para. 0033) in which the cam extends into the opening (see configuration of disclosed cam 204 in Fig. 2A, which 

    PNG
    media_image1.png
    565
    680
    media_image1.png
    Greyscale

Regarding claim 22, Bass discloses the side-load connector of claim 21 (see Fig. 2A), further comprising: a lock (206) comprising a second spring (208) configured to apply a second biasing force that biases the lock toward a locked position (Para. 0033-0034 stating that pushing a button 218 of the disclosed lock 206 allows for the disclosed 
Regarding claim 25, Bass discloses the side-load connector of claim 21 (see Fig. 5), further comprising: a connector back sidewall (see annotated Fig. 5 below) configured to be coupled a retractor arm (see annotated Fig. 5 below), a connector front sidewall (see annotated Fig. 5 below) opposite the connector back sidewall (see annotated Fig. 5 below), and a connector right sidewall (see annotated Fig. 5 below) adjoining the connector back sidewall and the connector front sidewall (see annotated Fig. 2A below); wherein the opening (see annotated Fig. 2A as shown in claim 21) is opposite the connector right sidewall (see annotated Fig. 5 below), permitting loading of the attachment post via a left side of the side-load connector (see annotated Fig. 5 below wherein the attachment post 508 is inserted in the left side of the side-load connector).

    PNG
    media_image2.png
    521
    695
    media_image2.png
    Greyscale

Regarding claim 26, Bass discloses the side-load connector of claim 21 (see Fig. 5), further comprising: a connector back sidewall (see annotated Fig. 5 below) configured to be coupled a retractor arm (see annotated Fig. 5 below), a connector front sidewall (see annotated Fig. 5 below) opposite the connector back sidewall (see annotated Fig. 5 below), and a connector left sidewall (see annotated Fig. 5 below) adjoining the connector back sidewall and the connector front sidewall (see annotated Fig. 2A below); wherein the opening (see annotated Fig. 2A as shown in claim 21) is opposite the connector left sidewall (see annotated Fig. 5 below), permitting loading of the attachment post via a right side of the side-load connector (see annotated Fig. 5 

    PNG
    media_image3.png
    546
    700
    media_image3.png
    Greyscale


Regarding claim 28, Bass discloses retractor system (see Fig. 5), comprising: a self-retaining retractor (500) comprising a crossbar (see annotated Fig. 5 below) and a retractor arm (see annotated Fig. 5 below) comprising a proximal end (see annotated Fig. 5 below) coupled to the crossbar (see annotated Fig. 5 below) via a ratchet (Paras. 0005-0006); a retractor blade (506) comprising a retractor body (see annotated Fig. 5 below), an attachment post (508) extending from the retractor body (see annotated Fig. 5 below), and a blade (506) extending from the retractor body (see annotated Fig. 5 

    PNG
    media_image4.png
    533
    536
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    561
    810
    media_image5.png
    Greyscale

Regarding claim 29, Bass discloses the side-load connector of claim 29 (see Fig. 2A), further comprising: a lock (206) comprising a second spring (208) configured to apply a second biasing force that biases the lock toward a locked position (Para. 0033-0034 stating that pushing a button 218 of the disclosed lock 206 allows for the disclosed side-load connector to be in an open position by overcoming the bias of the disclosed first spring 226, thus when the button is not actuated, the disclosed second spring 208 is capable of biasing the disclosed lock in a locked position); and wherein, when in the locked position (see Fig. 2A), the lock engages a groove of the attachment post (ref. 108, Fig. 1A) loaded in the port and prevents longitudinally sliding the attachment post along the port in a direction away from the connector lower surface (Para. 0023 stating that the nipple 102, which comprises groove 108 as stated on Para. 0028, engages with .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bass in view of Higgins (U.S. 2015/0250467) (hereon referred to as Higgins).
Regarding claim 33, Bass discloses the retractor system of claim 28 (see Fig. 5) comprising a ratchet cross-bar (see annotated Fig. 5 as shown in claim 28), a side-load connector (504) coupled to a retractor arm (see annotated Fig. 5 as shown in claim 28) 
Higgins teaches an analogous retractor system (see Fig. 9) comprising a crossbar (see annotated Fig. 9 below), a side-load connector (908) coupled to a rotatable retractor arm (903) and an attachment post (907) loaded in an opening of the side-load connector (see Fig. 9). Higgins teaches wherein the retractor arm (see Fig. 3) further comprises an angle adjustment assembly (302, 304, and 307) configured to adjust an angle of the side-load connector (Para. 0039) with respect to the crossbar (Para. 0041).

    PNG
    media_image6.png
    402
    455
    media_image6.png
    Greyscale



Regarding claim 34, Bass, as modified, discloses the retractor system of claim 33 (see Fig. 5 in Bass), wherein: the angle adjustment assembly (i.e. as modified by Higgins) (see Fig. 3 in Higgins) provides a pivot axis (309) perpendicular to the crossbar (see Fig. 5 in Bass wherein the pivot axis, as modified by Higgins, would be disposed perpendicular to the crossbar); and actuation of the angle adjustment assembly rotates the side-load connector (Higgins, Para. 0041) and the retractor blade (ref. 506, Fig. 5 in Higgins) coupled thereto about the pivot axis (i.e. as modified by Higgins).
Regarding claim 35, Bass, as modified, discloses the retractor system of claim 34 (see Fig. 5 in Bass), wherein: the angle adjustment assembly (i.e. as modified by Higgins) comprises a worm drive (see Fig. 5 in Higgins); and actuation of the worm drive rotates the side-load connector and the retractor blade coupled thereto about the pivot axis (Higgins, Para. 0029 and Para. 0040).
Regarding claim 36, Bass, as modified, discloses the retractor system of claim 33 (see Fig. 5 in Bass), wherein: the retractor arm (i.e., as modified by Higgins) comprises a distal arm portion (ref. 312, Fig. 3 in Higgins); and the angle adjustment assembly (i.e. as modified by Higgins) couples a proximal end of the side-load 

    PNG
    media_image7.png
    541
    595
    media_image7.png
    Greyscale

Regarding claim 37, Bass, as modified, discloses the retractor system of claim 33 (see Fig. 5 in Bass), wherein: the retractor arm (i.e. as modified by Higgins) comprises a proximal arm portion (ref. 305, Fig. 3 in Higgins) and a distal arm portion (ref. 312, Fig. 3 in Higgins); the angle adjustment assembly (i.e. as modified by Higgins) couples a distal end of the proximal arm portion (see annotated Fig. 3 in Higgins below)  to a proximal end of the distal arm portion (ref. 301a, Fig. 3 in Higgins); and a proximal .

    PNG
    media_image8.png
    341
    566
    media_image8.png
    Greyscale

	
	Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Bass in view of Truckey (U.S. 2018/0271509) (hereon referred to as Truckey) as evidence by White (U.S. 2012/0271118) (hereon referred to as White).
	Regarding claim 41, Bass discloses the retractor system of claim 28 (see Fig. 5 in Bass), wherein; the retractor body (see annotated Fig. 1A below) comprises a body upper surface (see annotated Fig. 1A below); the attachment post (see Fig. 1A) extends from the body upper surface of the retractor body (see annotated Fig. 1A below); the attachment post comprises a post top surface (104) and a post sidewall (106) joining the post top surface to the body upper surface (see configuration of disclosed post sidewall 106 in Fig. 1A); the post sidewall (106) comprises a first groove (108), and a  the post sidewall comprises a second groove displaced further from the body upper surface than the first groove, and a third groove displaced further form the body upper surface than the second groove; the first groove is configured to vertically position the attachment post in the port such that the teeth of the retractor body are engaged with the teeth of the side-load connector when the cam engages the first groove; the second groove is configured to vertically position the attachment post in 

    PNG
    media_image9.png
    405
    454
    media_image9.png
    Greyscale

	Truckey teaches a similar retractor system (see Fig. 5) comprising a connector element with a head (308) configured to receive and secure a retractor blade (Para. 0023), and further comprising an attachment post with grooves (see Fig. 3B). Truckey teaches wherein the retractor body (see Fig. 3B) comprises a body upper surface (422) having teeth (see Fig. 3B; Para. 0032 referring to the disclosed teeth as serrated surfaces); the post sidewall (see annotated Fig. 3B below) comprises a first groove (414), a second groove (412) displaced further from the body upper surface than the first groove (see configuration in Fig. 3B of first and second groove relative to body upper surface), and a proximal end of the attachment post (see annotated Fig. 3B below) displaced further from the body upper surface than the second groove (see  the first groove is configured to vertically position the attachment post such that the teeth of the retractor body (see serrations in Fig. 3B) are engaged with the teeth of the connector (ref. 309, Fig. 5; Para. 0032 referring to the disclosed teeth of the connector as serrations) when a locking ball (ref. 316, Fig. 5) engages the first groove (Para. 0031-0032 stating that as the disclosed first groove 414 is aligned with a locking ball 316, the disclosed teeth of the disclosed upper body surface of the attachment post and the disclosed connector engage with one another and restricts rotation and vertical movement); the second groove is configured to vertically position the attachment post in the port such that the teeth of the retractor body are not engaged with the teeth of the side-load connector when the cam engages the second groove (Para. 0031 stating that the disclosed second groove 412 is configured to provide an attachment location wherein the disclosed teeth of the attachment post is farther away from the disclosed teeth of the connector, thus allowing for rotation).

    PNG
    media_image10.png
    391
    500
    media_image10.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retractor system of Bass and replace the anti-rotation mechanism of the attachment post by removing the need for a fixing pin of the first groove of the attachment post, and instead including teeth (serrations) on the body upper surface of the attachment post, and thus replacing the mating portion of the side-load connector with teeth on its lower surface in cooperation with the teeth of the body upper surface of the attachment post, as doing so is a simple substitution for an anti-rotation mechanism for another to obtain predictable results of preventing rotation of an attachment post when locked in a connector in a closed position (see MPEP 2143 (B)). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment post of Bass to include a second groove above the first groove, as 

	Regarding claim 42, Bass, as modified, discloses retractor system of claim 41 (see Fig. 5 in Bass), wherein the handle assembly (i.e. as evidence by White; see rejection in claim 41) includes a slot configured to receive the flange of the attachment post (see rejection in claim 41; The third groove of the attachment post of Bass is able to be coupled to a handle assembly having a slot as evidence by White in Fig. 4) (It is noted that the handle assembly is only functionally recited and is not part of the claimed invention).
	Regarding claim 43, Bass, as modified, discloses the retractor system of claim 41 (see Fig. 5 in Bass), wherein: the teeth of the body upper surface (i.e. as modified by Truckey) prevent the blade from swiveling about a longitudinal axis of the port when the first groove is aligned with the cam (Truckey, Paras. 0031-0032; see modification in view of Truckey in claim 41); and the teeth of the body upper surface permit the blade to swivel about the longitudinal axis of the port when the second groove is aligned with the cam (Truckey, Para. 0031; see modification in view of Truckey in claim 41).

Allowable Subject Matter
Claims 24 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
See PTO-892 for art of cited interest. Johnston et. al (U.S. 6042540) discloses a surgical retractor system that uses a side-load retractor to position a retractor blade relative to an incision (Abstract), Novak et. al (U.S. 2015/0182211) discloses a surgical retractor with an angling device which allows the blade to be angularly adjusted by pivoting about a pivot pin and rotate it in position (Abstract), and Farley et. al (U.S. 5984865) discloses a surgical retractor comprising a locking mechanism for a blade that utilizes a push button and ball bearings to lock an opening (see Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAELIN MARTIN whose telephone number is (571)272-8055. The examiner can normally be reached M-F | 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KAELIN G A MARTIN/Examiner, Art Unit 3773                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773